Citation Nr: 1117975	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  03-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the cervical segment of the spine, to include degenerative disc disease and arthritis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1959 to December 1962.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

It is noted that when the claim originally came before the Board, the issue was phrased as the following:

Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability.  

The issues should have been phrased as:

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a disability of the lumbar segment of the spine.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a disability of the cervical segment of the spine.  

Nevertheless, the Board subsequently found, in a Decision/Remand of January 2006, that the appellant had submitted new and material evidence.  As a result of that submission, the Board reopened the claim and returned the matter to the RO via the Appeals Management Center (AMC), in Washington, DC.  The case was returned to the Board but upon further review of the development that had occurred, the Board concluded that the claim needed further development.  Hence, the claim was once again remanded in August 2009.

The record reflects that after the AMC obtained additional medical evidence concerning the appellant's claim, the AMC granted service connection for a disability of the lumbar segment of the spine.  This occurred in a rating action that was issued in February 2011.  The remaining issue, that involving the cervical segment of the spine, has since been returned to the Board for review.  

It is noted that the appellant testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2004.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for a disability of the cervical segment of the spine.  He has asserted that his current neck disability began in or was caused by his military service.  More specifically, he has claimed that while he was on active duty, he injured his neck in a motor vehicle accident.  He has also averred that he suffered a "lifting" accident while on active duty.  The RO has denied his request for benefits and he has appealed to the Board for review.  

As indicated, the appellant claims that he now suffers from a neck disability that began in or was the result of or caused by his military service.  A review of the appellant's service medical treatment records fails to show treatment for or complaints involving the cervical segment of the spine.  Nevertheless, the appellant has asserted that he was involved in a motor vehicle accident which resulted in problems with his neck.  He avers that while his service treatment records may not show specific treatment for a neck condition, he remembers going to the dispensary and receiving over-the-counter medications for the treatment of the neck condition.  Notwithstanding those assertions, a review of the end-of-service physical examination is negative for any findings that would indicate that when he left service in the late fall of 1962 that he was suffering from a chronic disability of the neck.  

The appellant's claim was remanded by the Board in August 2009.  One of the purposes of that remand was to obtain a medical opinion concerning the etiology of the appellant's neck disability.  The examiner, in January 2011, reported that she had reviewed all of the appellant's service medical treatment records, the post-service VA medical records, and the appellant's private medical reports/results.  Upon completion of her review, the examiner opined the following:

There is obvious cervical spinal debility in this patient though it is not as clear that there is a service connected nexus.  It is plausible that cervical compression may occur in a rollover MVA (motor vehicle accident).  Unlike the documented lumbar strain with chronicity, there are no complaints of cervical spinal pain and no care noted in the SMC for cervical strain, etc.  Connection would be speculative.

Also contained in the claims folder are other VA examinations that have been accomplished during the course of the appellant's appeal.  Of note is a VA report of August 2003 in which the medical examiner stated that there was inadequate documentation to create a nexus between the appellant's activity in service and the current cervical disorder.  Another examination report, dated August 2006, contains a statement from a medical doctor concerning the etiology of the appellant's neck disability.  Specifically, the medical doctor found that there was inadequate documentation to relate the appellant's current cervical segment of the spine disorder to his period of military service.  The examiner also concluded that even if the appellant had expressed of complaints involving neck pain in service, the symptoms complained thereof were acute and transitory in nature, and not related to the disability he was currently suffering therefrom.  

The last VA examination report of record was accomplished in May 2009.  The medical care provider diagnosed the appellant with advanced degenerative disk disease of the cervical segment of the spine.  The examiner further indicated that while the appellant may have experienced "injuries" to the neck in 1960 and 1962, which was during his period of active duty service, such injuries were acute and transitory.  Moreover, the examiner concluded that the "injuries" in service were of such a nature that they could not cause the current extensive degenerative disease of the neck.  

The claims folder contains numerous private medical records that discuss the appellant's current neck condition and treatment he has previously received for cervical segment conditions of the past.  Of particular interest to the claim now before the Board is the letter that has been provided by the appellant's private health care provider - a Doctor J. C. Serrato, Jr. - dated July 2002.  In that letter, Dr. Serrato stated that he had treated the appellant for over twenty years.  He further classified the appellant's "disability" as extending from the lumbar segment of the spine to the cervical segment of the spine.  In other words, he did not differentiate between the two disabilities.  Instead, he made a broad generalization concerning the etiology of both conditions.  More specifically, he opined that both a lower back disability and a neck disorder were related to the motor vehicle accident and lifting while he was on active duty.  However, the examiner did not have access to the Veteran's service treatment records, which show treatment only for lumbar strain following a lifting injury in service.  

Also included are the private medical records of treatment for the years extending from 1974 to the present.  The Board would again note that the appellant was discharged from service in December 1962.  The record is silent for any complaints involving the neck for approximately twelve years.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In 1974, the appellant was diagnosed as suffering from left thoracic outlet syndrome.  X-ray films were accomplished at that time.  These films showed hypertrophic lipping involving C5 through C7.  The radiologist diagnosed the appellant as suffering from degenerative arthritic changes of the cervical segment of the spine.  Degenerative disc changes were not diagnosed.  Shortly after the appellant was diagnosed as suffering from left thoracic outlet syndrome, he underwent a rib removal.  Per Doctor Serrato, in a note dated December 1974, once the resection of the rib was accomplished, the appellant did not have any residuals immediately noted by the examiners.  

After reviewing all of the above information, it is the determination of the Board that the medical evidence of record does not provide the Board with enough medical data needed in order to determine whether the appellant should be awarded service connection for a cervical segment of the spine disability.  That is, because the most recent VA medical opinion does not consider the Veteran's reports lay statements indicating that his neck started to bother him a great deal later in the 1960s.  See VA examination report of February 1983.   As such, the Board finds that the examination results are inadequate for rating purposes.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim should be returned so that an opinion with a rationale may be obtained.

Also, the record shows that the RO attempted to obtain VA treatment records circa 1969.  The request for those records was returned with a negative response, i.e., the records were not available.  The claims folder does not contain a letter to the appellant informing him of the nonavailability of these records.  Since the claim is being returned to the AMC for additional development, the AMC should also inform the appellant of the attempt to obtain the records and the subsequent nonavailability of said records in keeping with 38 C.F.R. § 3.159(e)(1) (2010).  

In addition, the Veteran should be requested to submit or identify any additional relevant records that are not already of record.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development:  

1.  The RO/AMC should inform the appellant, pursuant to 38 C.F.R. § 3.159(e)(1), that it has attempted to obtain VA treatment records circa 1969 and the nonavailability of those records.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review.

2.  The RO/AMC should contact the appellant and ask that he provide or identify any medical records not already of record pertaining to his neck disability.  If he wishes for VA to attempt to obtain the records, he should furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e)(1) (2010).

3.  Only after Items 1 and 2 have been accomplished, then the RO/AMC should schedule the appellant for an examination by an orthopedic surgeon or a neurosurgeon, due to the claimed origin and nature of the disability at issue, in order to assess whether the appellant's neck disability began in or was the result of the appellant's military service.  The examination should be accomplished by a medical doctor who has not previously examined the appellant.  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should indicate in the examination report that the claims folder was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the appellant now suffers from a disability of the cervical segment of the spine which at least as likely as not originated in or is related to the appellant's military service or any incidents therein.  The examiner should specifically report whether any found neck disability was caused by or the result of an inservice motor vehicle accident or any type of "lifting" incident in service.  The examiner should provide the Veteran with an opportunity to explain the symptoms he had in service and since his discharge from service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  In that regard, the examiner should consider the statements from the Veteran concerning the symptoms he experienced in service and after discharge.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  Then, after conducting any additional development deemed warranted, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


